CoNCUBBING AND DISSENTING OPINION BY
JUDGE Cbumlish, Jb. :
I concur in the majority opinion with respect to the complaint against the members of the Pennsylvania Board of Probation and Parole.
I respectfully dissent from the majority opinion in sustaining the preliminary objections of the Commonwealth and the Pennsylvania Board of Probation and Parole for the reasons set forth in my Concurring and Dissenting Opinion filed today in Brungard v. Hartman, 46 Pa. Commonwealth Ct. 10, 405 A.2d 1089 (1979).